STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                   FILED
CARRIE M. BLAIR,                                                                 July 19, 2013
                                                                            RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

vs.)   No. 11-1587 (BOR Appeal No. 2046111)
                   (Claim No. 2010097008)

CAMDEN-CLARK MEMORIAL HOSPITAL CORPORATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Carrie M. Blair, by William B. Gerwig III, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Camden-Clark Memorial Hospital
Corporation, by Bradley Crouser, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated November 9, 2011, in
which the Board affirmed a June 27, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s April 21, 2010,
decision granting Ms. Blair a 13% permanent partial disability award for her lumbar spine injury.
The Court has carefully reviewed the records, written arguments, and appendices contained in
the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Blair was working as a nurse for Camden-Clark Memorial Hospital when she injured
her lumbar spine while assisting a patient on July 4, 2009. The claim was held compensable for a
sprain/strain of the lumbar region, and displaced lumbar intervertebral disc. On April 21, 2010,
the claims administrator granted Ms. Blair a 13% permanent partial disability award for the
lumbar spine injury based on the evaluation by Dr. Mukkamala. Under the American Medical
Association’s Guides to the Evaluation of Permanent Impairment, (4th ed. 1993), and West
Virginia Code of State Rules § 85-20-Table C (2006), Dr. Mukkamala found that Ms. Blair
suffered from a 13% whole person medical impairment due to the compensable injury.

                                                1
        In its Order affirming the claims administrator’s decision, the Office of Judges held that
the preponderance of the evidence failed to show that Ms. Blair was entitled to an additional
permanent partial disability award. The Office of Judges noted that Dr. Mukkamala properly
used the American Medical Association’s Guides to the Evaluation of Permanent Impairment,
(4th ed. 1993), and West Virginia Code of State Rules § 85-20-Table C to find Ms. Blair’s
residual impairment. It further noted that this reflects the current law in the State of West
Virginia. Finally, the Office of Judges found that Dr. Mukkamala’s evaluation was persuasive
and not refuted. Thus, it held that Ms. Blair was entitled to only a 13% permanent partial
disability award. The Board of Review reached the same reasoned conclusions in its decision of
November 9, 2011. We agree with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.

ISSUED: July 19, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2